Case 1:19-cv-00373-JAO-RT Document 33 Filed 06/17/20 Page 1 of 2   PageID #: 71




 THE LAW OFFICE OF GREGORY A. FERREN, LLLC

 Gregory A. Ferren, Bar No. 6476
 92-1075 Koio Drive, Suite A
 Kapolei, Hawai’i 96707
 Telephone: (808) 947-1605
 Facsimile: (888) 705-0511
 E-Mail:     greg@ferrenlaw.com

 Attorney for Plaintiffs
 AVID AMIRI, Individually and as
 Trustee of the DEUTSCHE
 INTERNATIONAL TRUST II



                    UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

 AVID AMIRI, Individually and as      )   Case No. 19-cv-373 JAO-RT
 Trustee of the DEUTSCHE              )
 INTERNATIONAL TRUST II,              )
                                      )   NOTICE OF SUBPOENA;
                Plaintiffs,           )   ATTACHMENTS 1-2;
   vs.                                )   CERTIFICATE OF SERVICE
                                      )
 COUNTY OF MAUI; DOE                  )
 DEFENDANTS 1-100,                    )
                                      )
                Defendants.           )
                                      )
                                      )

                              NOTICE OF SUBPOENA
Case 1:19-cv-00373-JAO-RT Document 33 Filed 06/17/20 Page 2 of 2         PageID #: 72




 TO: Brian Bilberry
     Corporation Counsel
     County of Maui
     200 South High Street
     Wailuku, Maui, Hawaii 96793
     Email: Brian.Bilberry@co.maui.hi.us


 PLEASE TAKE NOTICE, pursuant to Federal Rule of Civil Procedure 45,

 Plaintiff intends to serve the Subpoenas attached hereto on June 16, 2020 or as

 soon thereafter as service may be effectuated.

 DATED: Honolulu, Hawaii, June 16, 2020.



                                              /s/ Gregory A. Ferren
                                              Gregory A. Ferren
                                              Attorney for Plaintiff




                                          2
